 


115 SRES 579 IS: Honoring the life, accomplishments, and legacy of Nelson Mandela on the centenary of his birth.
U.S. Senate
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
115th CONGRESS 
2d Session 
S. RES. 579 
IN THE SENATE OF THE UNITED STATES 
 
July 18, 2018 
Mr. Coons (for himself, Mr. Schumer, Mr. Flake, Mr. Booker, Mr. Isakson, Mr. Jones, Mr. Cardin, Mr. Kaine, Mr. Markey, Mr. Merkley, Mr. Murphy, Mr. Van Hollen, Mr. Reed, Mr. Bennet, Mrs. Gillibrand, Ms. Baldwin, Ms. Warren, Ms. Klobuchar, Mr. Donnelly, and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on Foreign Relations 
 
RESOLUTION 
Honoring the life, accomplishments, and legacy of Nelson Mandela on the centenary of his birth. 
 
 
Whereas Nelson Mandela was born on July 18, 1918, as Rolihlahla Mandela in the village of Mvezo in the Eastern Cape of South Africa;  Whereas Nelson Mandela became a political activist as a young man and engaged in diverse acts of civil disobedience and resistance during the struggle against apartheid, the state-enforced system of racial segregation and systematic oppression maintained by the former white minority government of South Africa; 
Whereas Nelson Mandela was arrested twice in 1952 for his participation in the Defiance Campaign, which involved the organized contravention of apartheid laws through acts of civil disobedience, and received a suspended sentence of imprisonment with hard labor;  Whereas, on August 5, 1962, as a leader of the African National Congress and the African National Congress Youth League, Nelson Mandela was arrested for his activism to end the discriminatory policies of apartheid; 
Whereas, on June 12, 1964, Nelson Mandela was found guilty of all charges against him and sentenced to life imprisonment;  Whereas the global movement to release Nelson Mandela and end the South African system of apartheid— 
(1)employed international economic sanctions, such as the sanctions under the Comprehensive Anti-Apartheid Act of 1986 (Public Law 99–440; 100 Stat. 1086); and  (2)included the condemnation of apartheid by countless citizens, artists, intellectuals, and activists of the United States; 
Whereas, on February 11, 1990, under increasing international pressure and domestic campaign efforts, Nelson Mandela was released from prison after 27 years, 6 months, and 1 week of continuous incarceration;  Whereas, on his release, Nelson Mandela earned international recognition for leading efforts to foster reconciliation, peace, and democracy and for bringing about a negotiated transition ending the apartheid system and establishing universal suffrage and equal rights for all South Africans; 
Whereas, on July 4, 1993, former President Bill Clinton awarded Nelson Mandela and Frederik Willem de Klerk the Philadelphia Liberty Medal;  Whereas, on October 1, 1993, the Nobel Peace Prize was jointly awarded to Nelson Mandela and Frederik Willem de Klerk for their work for the peaceful termination of the apartheid regime, and for laying the foundations of a new democratic South Africa; 
Whereas, between April 16 and April 29, 1994, the citizens of South Africa voted in the first fully representative, multiracial national elections in the history of South Africa;  Whereas, on May 9, 1994, the National Assembly elected Nelson Mandela as President of the Republic of South Africa under a government of national unity; 
Whereas, during his term as President of South Africa from 1994 to 1999, Nelson Mandela— (1)led the peaceful transition from apartheid minority rule to multicultural, multiracial, and multiparty democracy; and 
(2)played a critical role in the ongoing efforts of South Africa to foster national reconciliation;  Whereas, on July 29, 1998, Congress awarded Nelson Mandela the Congressional Gold Medal; 
Whereas the decision of Nelson Mandela to step down after 1 term as the elected President of South Africa was a commendable act exemplifying his commitment to democratic principles and serves as a model for elected leaders around the globe;  Whereas, on July 9, 2002, former President George W. Bush honored Nelson Mandela with the Presidential Medal of Freedom; 
Whereas, on November 10, 2009, the United Nations General Assembly unanimously adopted a resolution to designate July 18 as Nelson Mandela International Day;  Whereas the United States was a proud sponsor of the resolution; 
Whereas, on December 5, 2013, Nelson Mandela died at the age of 95;  Whereas former President George W. Bush called Nelson Mandela one of the great forces for freedom and equality of our time; 
Whereas former President Barack Obama called Nelson Mandela the last great liberator of the 20th century and observed that Mandela taught us the power of action, but he also taught us the power of ideas; the importance of reason and arguments; [and] the need to study not only those who you agree with, but also those who you don't agree with;  Whereas, on July 28, 2014, former President Barack Obama renamed the Young African Leaders Initiative fellowship the Mandela Washington Fellowship for Young African Leaders in honor of Nelson Mandela; 
Whereas July 18, 2018 marks the centenary of the birth of Nelson Mandela, which provides an opportunity for people around the world to reflect on his life and promote his legacy;  Whereas, through the leadership of Nelson Mandela, the notion and spirit of Ubuntu, a South African term referring to the interconnectedness and harmony of humanity, has spread throughout the world; and 
Whereas Nelson Mandela leaves a legacy that transcends his time and place in history and will guide and inspire future generations: Now, therefore, be it   That the Senate— 
(1)honors the life, accomplishments, and legacy of Nelson Mandela;  (2)celebrates the leadership and commitment of Nelson Mandela to fighting discrimination, poverty, and inequality and to promoting human rights and justice for all; 
(3)recognizes the shared history between South Africa and the United States, the embedded legacies of racial discrimination and division in both countries, and the shared and continuing efforts to overcome those challenges in the manner exemplified by Nelson Mandela;  (4)encourages the Administration of President Donald Trump to foster the enduring relationship between the people and governments of South Africa and the United States; and 
(5)encourages people around the world to reflect on the importance of tolerance, forgiveness, and peace in honor of the centenary of the birth of Nelson Mandela.   